Exhibit 10.26

SEVENTH AMENDMENT TO AGREEMENT OF LEASE

Investment Property Group, LLC/Medallion Bank

THIS AMENDMENT (this “Amendment”) is entered into as of the 10th day of May,
2017, between INVESTMENT PROPERTY GROUP, LLC, a Utah limited liability company
(“Landlord”), as successor-in-interest to B-line Holdings, L.C., a Utah Limited
Liability company, and MEDALLION BANK, a Utah industrial bank (“Tenant”).
(Landlord and Tenant are referred to in this Amendment collectively as the
“Parties” and individually as a “Party.”)

FOR GOOD AND VALUABLE CONSIDERATION, the receipt and sufficiency of which are
acknowledged, the Parties agree as follows:

1.    Definition—Lease. As used in this Amendment, “Lease” means the Agreement
of Lease, dated July 3, 2002, as previously amended by (i) the Amendment of
Lease Agreement, dated October 29, 2004, (ii) the Second Amendment of Lease
Agreement, dated January 9, 2007, (iii) the Third Amendment of Lease Agreement,
dated October 31, 2007, (iv) a second Third Amendment of Lease Agreement, dated
November 15, 2011, (v) the Fourth Amendment of Lease Agreement, dated
November 21, 2011, (vi) the Fifth Amendment of Lease Agreement, dated
November 26, 2012, and (vii) the Sixth Amendment to Agreement of Lease, dated
January 26, 2017, all entered into between Landlord or its
predecessor-in-interest, B-Line Holdings, L.C., a Utah limited liability
company, as landlord, and Tenant, as tenant, and, where applicable, as amended
by this Amendment. Any term used in this Amendment that is capitalized but not
defined shall have the same meaning as set forth in the Lease (defined below in
this Paragraph 1). as amended by this Amendment:

2.    Purpose. The Parties desire to expand the Premises currently covered by
the Lease as follows, and make certain other amendments to the Lease, in
accordance with the terms and conditions set forth in this Amendment:

(a)    As of July 1, 2017 (or as soon thereafter as such additional space is
made available by the current tenant to Landlord), approximately 1,624 usable
square feet and approximately 1,873 rentable square feet located on the fifth
floor of the Building shall be added to the Premises, and as soon as reasonably
practicable thereafter, Tenant shall relinquish to Landlord approximately 99
rentable square feet (the so-called “mother’s room”) of the Premises, with the
result that Suite 510 on the fifth floor of the Building will have approximately
8,125 usable square feet and approximately 9,372 rentable square feet.

(b)    In addition, as of August 1, 2018, Suite 305 on the third floor of the
Building, consisting of approximately 1,148 usable square feet and approximately
1,321 rentable square feet, shall be added to the Premises.

3.    Defined Terms. Effective as of, and for the period on and after, July 1,
2017, the following definitions in Section 1 of the Lease are revised to read as
follows; provided, however, that if the additional 1,873 rentable square feet is
added to the Premises after July 1, 2017, then the periods set forth below shall
begin on such other date that such addition occurs (as memorialized in a
certificate entered into between the Parties); in addition, Tenant shall
continue to pay Base Rent on the so-called “mother’s room” of the Premises until
relinquished by Tenant to Landlord at the rate of $20.11 per rentable square
foot (or $165.91 per month, prorated on a per diem basis for any partial
calendar month):



--------------------------------------------------------------------------------

Base Rent means the following amounts per calendar month for the periods
indicated:

 

Periods

   Base Rent     Annual Cost Per
Rentable Square Foot  

July 1, 2017 through November 30, 2017, inclusive

   $ 16,313.07 per month                      1        

December 1, 2017 through July 31, 2018, inclusive

   $ 18,744.00 per month     $ 24.00  

August 1, 2018 through November 30, 2018, inclusive

   $ 21,386.00 per month 2     $ 24.00  

December 1, 2018 through November 30, 2019, inclusive

   $ 22,027.58 per month     $ 24.72  

December 1, 2019 through November 30, 2020, inclusive

   $ 22,686.98 per month     $ 25.46  

December 1, 2020 through November 30, 2021, inclusive

   $ 23,373.12 per month     $ 26.23  

December 1, 2021 through November 30, 2022, inclusive

   $ 24,068.16 per month     $ 27.01  

Notice Address for Landlord for purposes of Section 17 of this Lease means the
following:

Investment Property Group, LLC

c/o Mountain High Real Estate Advisors, Inc.

1100 East 6600 South, Suite 100

Murray, Utah 84107

Attention: Rob Galanis

with a required copy to:

the holder of any mortgage or deed of trust covering the Property whose name and
address have been furnished to Tenant

 

1 

Base Rent for the period from July 1, 2017 through July 31, 2018, inclusive, is
calculated based on 9,372 rentable square feet. However, for the period from
July 1, 2017 through November 30, 2017, inclusive, the annual cost per rentable
square foot is $20.11 for 7,499 rentable square feet and $24.00 for 1,873
rentable square feet, and calculated as follows: ($20.11 per rentable square
foot on an annual basis x 7,499 rentable square feet ÷ 12 months = $12,567.07) +
($24.00 per rentable square foot on an annual basis x 1,873 rentable square feet
÷ 12 months = $3,746.00) = $16,313.07

2 

This and subsequent Base Rent amounts are calculated based on 10,693 rentable
square feet.

 

-2-



--------------------------------------------------------------------------------

Parking for purposes of Section 4.3 of this Lease means the right to use a
number of non-reserved automobile parking spaces in the Building’s parking lot
equal to 4.5 parking stalls per 1,000 rentable square feet of the Premises,
which would, for example, be forty-two (42) parking stalls with 9,372 rentable
square feet of the Premises, and forty-eight (48) parking stalls with 10,693
rentable square feet of the Premises.

Premises means (i) as of July 1, 2017 (or as soon thereafter as the additional
1,873 rentable square feet located on the fifth floor of the Building is
delivered by Landlord to Tenant), the space containing approximately 9,372
rentable square feet and approximately 8,125 usable square feet, to be known as
Suite 510 and located on the fifth floor of the Building, together with, (ii) as
of August 1, 2018, the space containing approximately 10,693 rentable square
feet and approximately 9,273 usable square feet, known as Suite 305 and located
on the third floor of the Building.

Tenant’s Percentage means the percentage determined by dividing the rentable
square feet of the Premises at the time concerned by the rentable square feet of
the Building, multiplying the quotient by 100 and rounding to the third (3rd)
decimal place.

Term means a period expiring on the Termination Date, as such period may be
extended or sooner terminated in accordance with this Lease.

Termination Date means November 30, 2022, as such date may be extended or sooner
terminated in accordance with this Lease.

4.    Options to Extend. All existing options to renew the Lease or extend the
Term set forth in the Lease are deleted, and are replaced with the option to
extend the Term set forth in the balance of this Paragraph 4.

(a)    Tenant shall have the option to extend the Term for one (1) additional
period of five (5) years, provided that Tenant gives Landlord written notice of
the exercise of such option on or before the date that is twelve (12) months
prior to the expiration of the then-existing period constituting the Term, and
that at the time such notice is given and on the commencement of the extension
term concerned, (i) this Lease is in full force and effect, (ii) Tenant is not
in default under the Lease beyond the expiration of any applicable notice and
cure period given to Tenant in the Lease, (iii) Tenant has not assigned this
Lease or subleased all or any portion of the Premises under any then-existing
sublease, and (iv) such extension is not being exercised in connection with or
for the purpose of facilitating any such assignment or sublease. Such extension
term shall commence at 12:01 a.m. on the first day following the expiration of
the immediately preceding period constituting the Term.

(b)    During such extension term, all provisions of the Lease shall apply,
except for any provision relating to the improvement of the Premises by Landlord
or at Landlord’s expense, and except that the amount of Base Rent for such
extension term shall be negotiated and determined by mutual agreement between
the Parties, and shall be the then-market rent for the Premises. The term
“then-market rent” as used in the immediately preceding sentence shall mean the
annual amount, projected during such extension term, that a willing, comparable,
non-equity tenant (excluding assignment and sublease transactions) would pay,
and a willing, comparable landlord of a comparable building located in the same
market as the Building would accept, at arm’s length (without compulsion to
agree) for lease extensions or renewals (including what Landlord is accepting
for current lease extension or renewal transactions for the Building), for
general office space of similar rentable square footage,

 

-3-



--------------------------------------------------------------------------------

location and quality, but excluding consideration of tenant improvement
allowances and lease concessions, if any, then being given by the landlords of
such similar projects unless such tenant improvement allowances and lease
concessions are then being given by such persons in connection with lease
extensions or renewals.

5.    Expansion Option. All existing options to expand the Premises set forth in
the Lease, whether a right of first refusal, right of first offer or other right
to expand, are deleted, and are replaced with the option to expand the Premises
set forth in the balance of this Paragraph 5.

(a)    During the Term, provided that (i) this Lease is in full force and
effect, (ii) Tenant is not in default under the Lease beyond the expiration of
any applicable notice and cure period given to Tenant in the Lease, (iii) Tenant
has not assigned this Lease or subleased all or any portion of the Premises
under any then-existing sublease, and (iv) the right of first offer described in
this Paragraph 5 is not being exercised in connection with or for the purpose of
facilitating any such assignment or sublease, Landlord shall give Tenant notice
of any space (the “ROFO Space”) located on the third or the fifth floors of the
Building that is available for lease to third parties. (For purposes of this
Paragraph, any space covered by a renewal, extension or expansion option
existing in any tenant’s lease as of the date of this Amendment, any renewal or
extension option given by Landlord to any then-existing tenant for its
then-existing space, or any right of first offer or right of first refusal
existing as of the date of this Lease, shall not be “available for lease” until
after each such option or right has expired.)

(b)    If Tenant gives Landlord notice of Tenant’s interest in leasing the ROFO
Space within ten (10) business days after notification by Landlord of the
availability of the ROFO Space, the Parties shall negotiate reasonably to enter
into an amendment to this Lease covering the ROFO Space, which may include,
without limitation, an extension of the Term and an increase in Base Rent
payable under this Lease during such extension. If Tenant fails to give Landlord
such notice within such ten (10)-business day period, or if the Parties, after
using their best efforts, are unable to agree on the amount of the monthly
rental and other terms and conditions for the ROFO Space within thirty (30) days
after receipt by Landlord of Tenant’s notice of interest in leasing the ROFO
Space (as evidenced by the execution and delivery of an amendment to this
Lease), such right of first offer shall terminate and be of no further force or
effect with respect to such ROFO Space, but shall continue to apply to other
subsequently available ROFO Space.

6.    Improvement of Additional Space. As soon as reasonably practicable
following the addition of the space described in Paragraph 2(a) of this
Amendment, Landlord shall improve the Premises as so expanded (approximately
8,125 usable square feet) in accordance with the attached Exhibit A. Similarly,
following the addition of the space described in Paragraph 2(b) of this
Amendment, Landlord shall improve such additional space (only) (approximately
1,148 usable square feet) in accordance with the attached Exhibit A, as
applicable. The construction reasonably required to complete such improvements
shall not lessen or otherwise affect Tenant’s existing rent obligations under
the Lease.

7.    Description of Premises. Effective as of the initial expansion, the
Premises shall be described as set forth on the attached Exhibit B.1. Effective
as of the subsequent expansion, the Premises shall be described as set forth on
the attached Exhibit B.2.

8.    Enforceability. Each Party represents and warrants that:

(a)    such Party was duly formed and is validly existing and in good standing
under the laws of the state of its formation;

 

-4-



--------------------------------------------------------------------------------

(b)    such Party has the requisite power and authority under all applicable
laws and its governing documents to execute, deliver and perform its obligations
under this Amendment;

(c)    the individual executing this Amendment on behalf of such Party has full
power and authority under such Party’s governing documents to execute and
deliver this Amendment in the name of, and on behalf of, such Party and to cause
such Party to perform its obligations under this Amendment;

(d)    this Amendment has been duly authorized, executed and delivered by such
Party; and

(e)    this Amendment is the legal, valid and binding obligation of such Party,
and is enforceable against such Party in accordance with its terms.

9.    Brokerage Commissions. Except as may be set forth in one or more separate
agreements between (i) Landlord and Landlord’s broker, or (ii) Landlord or
Landlord’s broker and Tenant’s broker:

(a)    Landlord represents and warrants to Tenant that no claim exists for a
brokerage commission, finder’s fee or similar fee in connection with this
Amendment based on any agreement made by Landlord; and

(b)    Tenant represents and warrants to Landlord that no claim exists for a
brokerage commission, finder’s fee or similar fee in connection with this
Amendment based on any agreement made by Tenant.

Landlord shall indemnify, defend and hold harmless Tenant from and against any
claim for a brokerage commission, finder’s fee or similar fee in connection with
this Amendment based on an actual or alleged agreement made by Landlord. Tenant
shall indemnify, defend and hold harmless Landlord from and against any claim
for a brokerage commission, finder’s fee or similar fee in connection with this
Amendment based on an actual or alleged agreement made by Tenant.

10.    Entire Agreement. The Lease, as amended by this Amendment, exclusively
encompasses the entire agreement of the Parties, and supersedes all previous
negotiations, understandings and agreements between the Parties, whether oral or
written, including, without limitation, any oral discussions, letters of intent
and email correspondence. The Parties acknowledge and represent, by their
signatures below, that the Parties have not relied on any representation,
understanding, information, discussion, assertion, guarantee, warranty,
collateral contract or other assurance, except those expressly set forth in the
Lease and this Amendment, made by or on behalf of any other Party or any other
person whatsoever, prior to the execution of this Amendment. The Parties waive
all rights and remedies, at law or in equity, arising or which may arise as the
result of a Party’s reliance on such representation, understanding, information,
discussion, assertion, guarantee, warranty, collateral contract or other
assurance.

11.    General Provisions. In the event of any conflict between the provisions
of the Lease and the provisions of this Amendment, the provisions of this
Amendment shall control. Except as set forth in this Amendment, the Lease
(which, by definition, includes all previous amendments) is ratified and
affirmed in its entirety. This Amendment shall inure to the benefit of, and be
binding on, the Parties and their respective successors and assigns. This
Amendment shall be governed by, and construed and

 

-5-



--------------------------------------------------------------------------------

interpreted in accordance with, the laws (excluding the choice of laws rules) of
the state of Utah. This Amendment may be executed in any number of duplicate
originals or counterparts, each of which when so executed shall constitute in
the aggregate but one and the same document. Each exhibit referred to in, and
attached to, this Amendment is an integral part of this Amendment and is
incorporated in this Amendment by this reference.

[Remainder of page intentionally left blank; signatures on following page]

 

-6-



--------------------------------------------------------------------------------

THE PARTIES have executed this Amendment on the respective dates set forth
below, to be effective as of the date first set forth above.

 

LANDLORD:

INVESTMENT PROPERTY GROUP, LLC,

a Utah limited liability company

By

 

 

LOGO [g643263dsp078a.jpg]

 

Print or Type Name of Signatory:

        Robert Galanis

Its  

MANAGER

Date  

05-10-2017

 

TENANT:

MEDALLION BANK,

a Utah industrial bank

By

 

 

LOGO [g643263dsp078b.jpg]

 

Print or Type Name of Signatory:

        Justin Haley

Its  

Senior Vice President

Date  

May 10, 2017

 

-7-



--------------------------------------------------------------------------------

EXHIBIT A

to

SEVENTH AMENDMENT TO AGREEMENT OF LEASE

 

 

TENANT IMPROVEMENTS

THIS EXHIBIT is attached to, and is a part of, the foregoing Seventh Amendment
to Lease Agreement (the “Amendment”). All words capitalized in this Exhibit
shall have the same meaning given in the Amendment. If any conflict exists
between the provisions of this Exhibit and the provisions of the Amendment, the
provisions of this Exhibit shall control.

1.    Tenant Improvements.

(a)    The final space plan (the “Space Plan”) for the Premises, mutually
approved by the Parties, is or will be attached as Appendix 1.

(b)    Landlord shall cause the Tenant Improvements (the “Tenant Improvements”)
described on the Space Plan to be completed in accordance with the plans and
specifications (including the tenant finishes) (the “Tenant Improvement Plans”)
approved by the Parties. The Tenant Improvements shall be made, and the Tenant
Improvement Plans shall be prepared, at Tenant’s sole cost and expense, subject
to the TI Allowance.

(c)    Landlord shall cause the Tenant Improvement Plans to be prepared.
Landlord shall furnish the initial draft of the Tenant Improvement Plans to
Tenant for Tenant’s review and approval. Tenant shall within one week after
receipt either provide comments to such Tenant Improvement Plans or approve the
same. Tenant shall be deemed to have approved such Tenant Improvement Plans if
Tenant does not timely provide comments on such Tenant Improvement Plans. If
Tenant provides Landlord with comments to the initial draft of the Tenant
Improvement Plans, Landlord shall provide revised Tenant Improvement Plans to
Tenant incorporating Tenant’s comments within one week after receipt of Tenant’s
comments. Tenant shall within one week after receipt then either provide
comments to such revised Tenant Improvement Plans or approve such Tenant
Improvement Plans. Tenant shall be deemed to have approved such revised Tenant
Improvement Plans if Tenant does not timely provide comments on such Tenant
Improvement Plans. The process described above shall be repeated, if necessary,
until the Tenant Improvement Plans have finally been approved by Tenant.

(d)    All bids and all costs will be provided to Tenant for approval per an
“open book” process. The cost of the Tenant Improvements shall be calculated at
Landlord’s actual cost, with no additional markup or profit to Landlord.
Landlord shall provide Tenant with reasonable input into the bidding process
(including bid review) so long as Tenant’s actions do not delay such process or
the completion of the Tenant Improvements; provided, however, that Landlord
reserves the sole right and discretion, acting reasonably, to make all final
decisions regarding selection of contractors, subcontractors and material
suppliers, unless (except for all design/build subcontractors, that is,
fire/life safety, mechanical, electrical and plumbing subcontractors, which
shall not be subject to the following limitation) Tenant, acting reasonably,
objects within five (5) business days after the acceptance of any bid of any
subcontractor or material supplier to such bid as being an above-market bid
(which objection shall be accompanied by a statement of the correct amount of a
market bid and reasonable supporting evidence

 

Exhibit A-1



--------------------------------------------------------------------------------

for such statement, such as, for example, a market bid from another reputable
subcontractor or material supplier), in which case Landlord shall either cause
such subcontractor or material supplier to reduce its bid to a market bid, or
designate to Tenant another subcontractor or material supplier that provides a
market bid. Landlord shall negotiate with its architects, contractors and
suppliers to ensure that the design and construction of the Tenant Improvements
are completed using high quality materials and workmanship, with such materials
and workmanship being completed at fair market/industry standard costs.

(e)    Within five (5) business days following the award of all bids for the
Tenant Improvements, Landlord shall prepare or caused to be prepared on an
open-book basis a construction budget for the Tenant Improvements, which shall
reflect the costs set forth in all of such bids and shall be submitted to Tenant
for Tenant’s approval. Tenant shall have five (5) business days following
receipt of such budget to approve or request clarifications to the same and/or
to perform value engineering and make changes to the Tenant Improvement Plans.
Tenant shall be deemed to have approved such budget if Tenant does not timely
provide comments on such budget. If Tenant provides Landlord with comments to
the initial draft of such budget, Landlord shall provide a revised construction
budget to Tenant incorporating Tenant’s comments within three (3) business days
after receipt of Tenant’s comments. Tenant shall within three (3) business days
after receipt then either provide comments to such revised budget or approve
such budget. Tenant shall be deemed to have approved such revised budget if
Tenant does not timely provide comments on such budget. The process described
above shall be repeated, if necessary, until such budget finally has been
approved by Tenant. On Tenant’s approval of the budget, Landlord shall submit to
Tenant for Tenant’s signature a “Notice To Proceed With Construction” agreement
which shall itemize all costs associated with the Tenant Improvements, and
include Tenant’s agreement to pay for any such improvement costs in excess of
the TI Allowance. Tenant shall execute the Notice to Proceed with Construction
within three (3) business days after Tenant’s receipt of the same and prior to
construction.

(f)    Landlord shall provide project management services in connection with the
construction of the Tenant Improvements and the Change Orders (defined below).
Such project management services shall be performed at Tenant’s sole cost and
expense, subject to the TI Allowance, for a fee of five percent (5%) of all
costs related to the preparation of the Tenant Improvement Plans and the
construction of the Tenant Improvements and the Change Orders. Except for the
fee described in the immediately preceding sentence, and for the general
conditions, overhead and profit of the general contractor, no other
administrative or supervisory fee shall be payable by Tenant in connection with
the Tenant Improvements or Change Orders. Tenant may, at Tenant’s discretion and
sole cost and expense, engage a representative to oversee construction
activities on Tenant’s behalf. Said representative shall coordinate its efforts
with Landlord’s project manager and/or contractor, shall have full access to all
information and documentation with respect to the Tenant Improvements and may be
engaged throughout the design and construction process of the Tenant
Improvements.

(g)    Beginning with the Premises in their current “as is” condition as of the
date of the Amendment, all improvements to the Premises shall be made at
Tenant’s sole cost and expense, subject only to the TI Allowance.

2.    Change Orders. If, prior to the Commencement Date and after the Tenant
Improvement Plans and the construction budget have finally been approved by
Tenant, Tenant requires improvements or changes (individually or collectively,
the “Change Orders”) to the Premises in addition to, revision of, or
substitution for, the Tenant Improvements, Tenant shall deliver to Landlord for
its approval plans and specifications for such Change Orders. Within five
(5) business days after such delivery by Tenant,

 

Exhibit A-2



--------------------------------------------------------------------------------

Landlord shall either approve or disapprove such Change Orders, and if Landlord
disapproves such Change Orders, Landlord shall advise Tenant of the revisions
required. Tenant shall revise and redeliver the plans and specifications to
Landlord within five (5) business days after Landlord’s advice of its
disapproval of a proposed Change Order or Tenant shall be deemed to have
abandoned its request for such Change Orders. Tenant shall pay the reasonable,
out-of-pocket costs for all preparations and revisions of plans and
specifications for, and the construction of, all Change Orders, subject to the
TI Allowance.

3.    TI Allowance.

(a)    Landlord shall contribute the total amount of $100,000.00 (the “TI
Allowance”) toward the costs incurred for the Tenant Improvements and Change
Orders, including, without limitation, painting, carpeting, tile, wall covering,
light fixtures, plans, permits, insurance and architectural fees (but expressly
excluding Tenant’s personal property). The TI Allowance will be allocated
$87,620.00 to the initial expansion and the existing space, and $12,380.00 to
the subsequent expansion.

(b)    Landlord has no obligation to pay for the cost of any Tenant Improvements
or Change Orders in excess of the TI Allowance, and if the cost of the Tenant
Improvements and Change Orders exceeds the TI Allowance as allocated, Tenant
shall pay such overage to Landlord within ten (10) business days after the
receipt of an invoice therefor, accompanied by such detail as may reasonably be
requested by Tenant, which invoice may be delivered prior to the commencement of
construction.

4.    Parties’ Representatives. Tenant shall designate an individual to act as
Tenant’s representative with respect to all approvals, directions and
authorizations pursuant to this Exhibit. Landlord shall designate an individual
to act as Landlord’s representative with respect to all approvals, directions
and authorizations pursuant to this Exhibit.

 

Exhibit A-3



--------------------------------------------------------------------------------

Appendix 1

Floor Plans

(See attached)

 

Exhibit A-4



--------------------------------------------------------------------------------

LOGO [g643263g34c94.jpg]

 

Exhibit A-5



--------------------------------------------------------------------------------

EXHIBIT B.1

to

SEVENTH AMENDMENT TO AGREEMENT OF LEASE

 

 

PREMISES (AS OF INITIAL EXPANSION)

(See attached)

 

Exhibit B.1-1



--------------------------------------------------------------------------------

EXHIBIT B.2

to

SEVENTH AMENDMENT TO AGREEMENT OF LEASE

 

 

PREMISES (AS OF SUBSEQUENT EXPANSION)

(See attached)

 

Exhibit B.2-1